Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
	The Terminal Disclaimer filed on 09/10/21 has been accepted. 

Allowable Subject Matter
Claims 1-15 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, does not teach or suggest, A method of securing an intramedullary structure to a bone, the method comprising the steps of: positioning the intramedullary structure at least partially within the bone; positioning an extramedullary structure adjacent the bone, the extramedullary structure having a plurality of extramedullary structure clearance holes; placing an arm in alignment with the intramedullary structure and the extramedullary structure, such that one or more first alignment features of the arm are in alignment with a plurality of intramedullary structure clearance holes formed in the intramedullary structure, and such that one or more second alignment features of the arm are in alignment with respective ones of the plurality of extramedullary structure clearance holes; inserting one or more intramedullary fasteners into the clearance holes in the intramedullary structure; and inserting one or more additional screws into at least one extramedullary structure clearance hole and at least one intramedullary structure clearance hole.
Also, the prior art, alone or in combination, does not teach or suggest, A fracture fixation apparatus for securing a plurality of bone segments including at least one fracture between the plurality of bone segments, including: an intramedullary structure; one or more intramedullary fasteners; wherein the intramedullary structure comprises a plurality of intramedullary structure clearance holes for accepting one or more of the intramedullary fasteners; an extramedullary structure; one or more extramedullary fasteners; wherein the extramedullary structure comprises a plurality of extramedullary structure clearance holes for accepting one or more of the extramedullary fasteners; an aligning arm, for mechanically registering the intramedullary structure and the extramedullary structure; wherein the aligning arm comprises one or more first alignment features for providing mechanical alignment of at least one of the intramedullary fasteners with respective ones of the intramedullary structure clearance holes, so as to allow for the insertion of the at least one intramedullary fasteners within the respective ones of the intramedullary structure clearance holes in mechanical registration; wherein the aligning arm further comprises one or more second alignment features for providing mechanical alignment of at least one of the extramedullary fasteners with respective ones of the extramedullary structure clearance holes, so as to allow for the insertion of the at least one extramedullary fasteners within the respective ones of the extramedullary structure clearance holes in mechanical registration; and wherein the aligning arm further includes one or more third alignment features for providing mechanical alignment of at least one additional screw with both at least one of the extramedullary structure clearance holes and with at least one of the intramedullary structure clearance holes.  *This claim is allowed due to a properly filed and accepted Terminal Disclaimer*. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774